Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                              General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 7 and 14.
b.	Claims 1-20 are pending on the application.
                                                         Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 09/13/2021.  The changes and remarks disclosed therein were considered.
	The specification, the drawings and claims 4, 5, 7, 11, 15 and 19-20 has been amendment.  Therefore, claims 1-20 are pending in the application.

Drawings
3.	The drawings were received on 09/13/2021 and 05/03/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/23/2022.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al (US Pat 7,193,921).
Regarding to independent claim 1, Choi et al in Figures 1-8 are directly discloses a bit cell precharge circuit (the SRAM memory device, Figures 1-2 and 5) comprising: 
operational precharge circuitry (a precharge circuit 30) configured to precharge a first bit line (bit line BL) and a second bit line (complement bit line /BL) of a bit cell (bit cell block 3_1, 3_n-1, 3_n) associated with an operation simultaneously (control signal SC, for example, the control signal SC connected to the connection unit 36, while is control the operation of the memory block 3_1 through the precharge circuit 30, see Figure 5); 
wakeup precharge circuitry (a precharge unit 32) configured to sequentially precharge a first bit line (bit line BL) of a first bit cell (memory block 3_1), a second bit line (complement bit line /BL) of the first bit cell (memory block 3_1), a first bit line (bit line BL) of a second bit cell (memory block 3_1), and a second bit line (complement bit line /BL) of the second bit cell (memory block 3_1)(for example, the precharge unit 32 use as determines whether the control signal SC output by the wake up control signal outputting has resulted in the awakening of a corresponding plurality of memory block 3_1 and bit line BL, complement bit line /BL associated with a previous block, see at least in Figures 1-2, 5, column 1, lines 42 to column 2, lines 47 and column 5, lines 12 to column 7, lines 3 and the related disclosures). 

Regarding to independent claim 7, Choi et al in Figures 1-8 are directly discloses a bit line precharge circuit (the SRAM memory device, Figures 1-2 and 5) comprising: 
a first bit line (bit line BL) configured to receive a first precharged signal (control signal SC)(the control signal SC coupled to bit line BL of memory block 3_1); and 
a second complementary bit line (complement bit line /BL) for a first bit cell (memory block 3_1) configured to receive a second precharged signal (precharge unit 32)(the precharge circuit 32 connected to complement bit line /BL of memory block 3_1), wherein the first precharged signal (control signal SC) and the second pre-charged signal (precharge unit 32 signal) have different phases (the control signal SC and the precharge unit 32 output signal have different phases to each other, see at least in Figures 1-2 and 5, see at least in Figures 1-2, 5, column 1, lines 42 to column 2, lines 47 and column 5, lines 12 to column 7, lines 3 and the related disclosures).

Regarding claim 14, they encompass the same scope of invention as that of claims 1 and 7, except they draft the invention in method format instead of apparatus format.  Choi et al teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claim 14, are therefore rejected in method format for the same reasons claims 1 and 7, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.

	Allowable Subject Matter
6.	Claims 2-6, 8-13 and 15-20, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the circuit, wherein the wakeup precharge circuitry comprises: circuitry to detect a wakeup signal; a wakeup signal path that includes delay elements between each of the first bit line of the first bit cell, the second bit line of the first bit cell, the first bit line of the second bit cell, and the second bit line of the second bit cell, wherein the delay elements each comprise pairs of inverters (claims 2-6), the circuit, further comprising a first bit line for a second memory cell configured to receive a third precharge signal; and a second complementary bit line for the second memory cell configured to receive a fourth precharge signal, wherein the third precharge signal and the fourth pre-charged signal have different phases (claims 8-9 and 11), the circuit  further comprising an equalizer device between the first bit line and the second complementary bit line for the first memory cell (claim 10), the circuit, further comprising a sleep signal bit line wherein the sleep signal bit line comprises a plurality delay elements, wherein the delay elements comprise a pair of inverters (claims 12-13), the method, further comprising: during the wakeup operation: generating, at a sleep logic circuit, a sleep signal, generating, at a first delay element, a first delayed sleep signal; generating, at a second delay element, a second delayed sleep signal; generating, at a third delay element, a third delayed sleep signal, wherein the delayed sleep signal, second delayed sleep signal, and third delayed sleep signal are generated sequentially (claims 15-18), the method, further comprising: during the wakeup operation: operation of a first equalizer device to equalize voltages on the first bit line and the second bit line of the first bit cell, further comprising: operation of a second equalizer device equalizing voltage on the first bit line of the second bit cell and the second bit line of the second bit cell (claims 19-20).
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brown (US. 6,980,481) discloses a memory circuit generally comprising a bit cell, a sense amplifier and a control circuit.
	McCombs (US. 2017/0256292) discloses an integrated circuit may include a storage array, periphery logic and a voltage regulation circuit coupled to an array power supply.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.